Title: From James Madison to Edmund Randolph, 29 May 1782
From: Madison, James
To: Randolph, Edmund



Dear Sir
Philada. May 29th. 1782.

The inclosed letter was put into my hands several weeks ago. As I found by looking into it that it related to a subject decided on in the case of Col. Carrington, and which wd. be communicated by him to Majr. Pierce, I thought it unnecessary to transmit it by the Post. This is the first private conveyance that has offered.
I wrote to you yesterday morning by the post fully & in Cypher. As I am told however the Bearer will probably be in Richmond before the Post, it may not be amiss to repeat to you that we have heard nothing from Carlton since our refusal of the passport to his Secy. and that we have authentic information from Europe that insidious attempts have been made both on Dr. Franklin & Mr. Adams, by British Emissaries as well as tempting overtures employed to divide our Ally from us. These Machinations have served no other end than to expose the meanness & impotence of our Enemy, and to supply fresh proofs of the indissoluble nature of the Alliance. Mr. Adams begins to advance with considerable speed towards the object of his Mission in Holland.
The Action in the West Indies is still wrapt up in darkness. The inclosed paper contains a Specimen of the obscure & contradictory advices which have alternately excited our hopes & our apprehensions.
A Copy of sundry resolutions of the House of Delegates touching the exportation of Tobacco in the Flags, was laid before Congress yesterday by the Superintendt of Finance & ref[erred] to a Committee. On a review of the Doctrine of the 9th. art. of the Confederation I believe the right of the State to prohibit in the present case the exportation of her produce can not be controverted.
   
   The States seem to have reserved at least a right to subject foreigners to the same imposts & prohibitions as their own Citizens; and the Citizens of Virga. are at present prohibited from such an exportation as is granted in favor of the B. Merchants. This is a very interesting point and unless the division line between the Authority of Congress & the States be properly ascertained, every foreign treaty may be a source of internal as well as foreign controversy. You may call to mind one now in negotiation which may be affected by the construction of this clause in the Confederation.

 Congress have no authority to enter into any Convention with a friendly power which would abridge such a right. They cannot have a greater authority with respect to a Hostile power. On the other side it is equally clear that the State has no authority to grant flags for the exportation of its produce to the Enemy. Armed Vessels wd. not respect them, nor would they be more respected in the Courts of Admiralty. Unless Congress & the State therefore act in Concert no Tobacco can be remitted to N.Y. and a further drain of Specie must ensue. When the matter was first opened in Congress the impression was unfavorable to the right of the State, and pretty free strictures were likely to be made on its opposition to the Constitutional power of Congress. It became necessary therefore to recur to the law & the testimony which produced an acquiescence in the contrary doctrine. Their sentiments however with regard to the policy & consistency of the Resolutions are very different. The last Resolution in particular Compared with the preliminary doctr[ines] produces animadversions which I need not recite to you. There are several reasons which make me regret much this variance between Congress & Virga. of which a material one is that a great Personage will be touched by it since it originates in his Act, & since in a conference between a Committee[,] him & the Superintt. he concurred in the expediency of granting the passports. Gillon is just arrived here with five sail of the Havannah fleet. I have not yet heard whether he brings news or not.
Adieu
J. M. Jr.[?]
